Case 1:17-cv-00562-TSE-JFA Document 360 Filed 03/14/19 Page 1 of 13 PageID# 13055




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


   HARALD MCPIKE,
     Plaintiff,


             V.                                             Case No. l:17-cv-562


   ZERO-GRAVITY HOLDINGS,INC.
   f/k/a SPACE ADVENTURES,LTD.,et
   aL,
       Defendants.


                                            ORDER


         In 2012, plaintiff, an Austrian billionaire, decided he wanted to circumnavigate the

  moon and was willing to pay $150 million to do it. To achieve his goal, plaintiffcontacted

  defendant Space Adventures, Ltd.("SA"), a Virginia space tourism company,to purchase

  a seat on SA's first circumlunar mission. The parties entered into their Circumlunar Space

  Flight Purchase Agreement("Agreement")on March 20,2013,and plaintiffpaid the initial

  deposit of$7 million. But regrettably, the parties fell to fighting and plaintiff never made

  it around the moon. Instead, after paying the initial $7 million deposit, plaintiffelected not

  to make further payments and ultimately demanded the return of his deposit. For its part,

  SA refused to return plaintiffs $7 million deposit, arguing that plaintiff breached the

  Agreement by failing to make the next required contractual installment payment.

  Essentially, SA asserts that plaintiff got "cold feet" and is not entitled to the return of his

  deposit. Plaintiff responds to SA's argument, asserting that SA breached the Agreement

  on the date it was signed because SA did not have the right to offer a seat on the circumlunar
Case 1:17-cv-00562-TSE-JFA Document 360 Filed 03/14/19 Page 2 of 13 PageID# 13056
Case 1:17-cv-00562-TSE-JFA Document 360 Filed 03/14/19 Page 3 of 13 PageID# 13057
Case 1:17-cv-00562-TSE-JFA Document 360 Filed 03/14/19 Page 4 of 13 PageID# 13058
Case 1:17-cv-00562-TSE-JFA Document 360 Filed 03/14/19 Page 5 of 13 PageID# 13059
Case 1:17-cv-00562-TSE-JFA Document 360 Filed 03/14/19 Page 6 of 13 PageID# 13060
Case 1:17-cv-00562-TSE-JFA Document 360 Filed 03/14/19 Page 7 of 13 PageID# 13061
Case 1:17-cv-00562-TSE-JFA Document 360 Filed 03/14/19 Page 8 of 13 PageID# 13062
Case 1:17-cv-00562-TSE-JFA Document 360 Filed 03/14/19 Page 9 of 13 PageID# 13063
Case 1:17-cv-00562-TSE-JFA Document 360 Filed 03/14/19 Page 10 of 13 PageID# 13064
Case 1:17-cv-00562-TSE-JFA Document 360 Filed 03/14/19 Page 11 of 13 PageID# 13065
Case 1:17-cv-00562-TSE-JFA Document 360 Filed 03/14/19 Page 12 of 13 PageID# 13066
Case 1:17-cv-00562-TSE-JFA Document 360 Filed 03/14/19 Page 13 of 13 PageID# 13067
